USCA11 Case: 19-13114    Date Filed: 02/24/2021     Page: 1 of 29



                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-13114
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:18-cr-00594-SCB-JSS-3


UNITED STATES OF AMERICA,

                                                             Plaintiff - Appellee,

                                  versus

JORGE RAMON NEWBALL MAY,
CALBOT REID-DILBERT,
RUDOLPH RANDOLPH MEIGHAN,

                                                         Defendants - Appellants.
                        ______________________

               Appeals from the United States District Court
                    for the Middle District of Florida
                      ________________________

                           (February 24, 2021)

Before WILSON, ROSENBAUM, and GRANT, Circuit Judges.

PER CURIAM:
         USCA11 Case: 19-13114        Date Filed: 02/24/2021   Page: 2 of 29



      Jorge Ramon Newball May (“Newball May”), Calbot Reid-Dilbert (“Reid-

Dilbert”), and Rudolph Randolph Meighan (“Meighan”) appeal their convictions

and sentences for trafficking cocaine in international waters, in violation of the

Maritime Drug Law Enforcement Act (“MDLEA”). See 46 U.S.C. § 70501–70508.

The defendants were apprehended on a go-fast vessel in international waters after

having jettisoned their cargo, which was not recovered. A jury concluded that they

were guilty of trafficking cocaine based in part on “Ionscan” testing evidence

showing the presence of trace amounts of cocaine on the vessel and the hands of all

three defendants. Then, at sentencing, the district court determined a drug quantity

in excess of 450 kilograms of cocaine, applied enhancements for obstruction of

justice, and rejected the defendants’ requests for a minor-role reduction.

      Broadly speaking, the defendants raise four issues on appeal: (1) whether the

admission of a certification of the U.S. State Department to establish extraterritorial

jurisdiction under the MDLEA violated their rights under the Confrontation Clause;

(2) whether the district court abused its discretion by admitting the Ionscan testing

evidence at trial; (3) whether sufficient evidence supports their convictions; and

(4) whether the district court properly calculated their guideline ranges. After

careful review, we affirm. We address each issue in turn.




                                          2
         USCA11 Case: 19-13114        Date Filed: 02/24/2021   Page: 3 of 29



                             I. MDLEA Jurisdiction

      Newball May contends that the district court violated his rights under the

Confrontation Clause by relying on a certification from the U.S. State Department

to establish jurisdiction under the MDLEA. Reid-Dilbert and Meighan adopt this

argument. We review constitutional objections de novo. United States v. Campbell,

743 F.3d 802, 805 (11th Cir. 2014).

      The MDLEA broadly prohibits drug trafficking while on board any vessel

“subject to the jurisdiction of the United States.” See 46 U.S.C. § 70503(a). A vessel

subject to the jurisdiction of the United States includes a “vessel without

nationality,” which, in turn, includes “a vessel aboard which the master or individual

in charge makes a claim of registry and for which the claimed nation of registry does

not affirmatively and unequivocally assert that the vessel is of its nationality.” Id.

§ 70502(c)(1)(A), (d)(1)(C). A foreign nation’s consent or waiver of objection to

United States jurisdiction is conclusively proven by a certification from the State

Department. Id. § 70502(c)(2). Whether a vessel is subject to the jurisdiction of the

United States “is not an element of an offense” but rather a “[j]urisdictional issue”

that is a “preliminary question[] of law to be determined solely by the trial judge.”

Id. § 70504(a).

      In support of its pretrial motion to establish that the defendants’ vessel was

subject to the jurisdiction of the United States, the government introduced a


                                          3
         USCA11 Case: 19-13114         Date Filed: 02/24/2021   Page: 4 of 29



certification on behalf of the U.S. State Department stating that the vessel met the

definition of a “vessel without nationality.” The district court found jurisdiction,

overruling a defense objection based on the Confrontation Clause.

      Under binding precedent, the district court correctly found that the

introduction of a State Department certification to establish MDLEA jurisdiction

does not violate the Confrontation Clause. In Campbell, we held that “a pretrial

determination of extraterritorial jurisdiction does not implicate the Confrontation

Clause” because the MDLEA’s jurisdictional requirement is not an element of an

offense. 743 F.3d at 806–09. Likewise, in United States v. Cruickshank, we held

that “[a] United States Department of State certification of jurisdiction under the

MDLEA does not implicate the Confrontation Clause because it does not affect the

guilt or innocence of a defendant.” 837 F.3d 1182, 1192 (11th Cir. 2016).

      Defendants maintain that Campbell and Cruickshank were wrongly decided

and that their rights to confrontation attached during the pretrial determination of

MDLEA jurisdiction. Whatever the merits of these arguments, we must follow our

prior precedent. See United States v. Vega-Castillo, 540 F.3d 1235, 1236 (11th Cir.

2008) (“Under the prior precedent rule, we are bound to follow a prior binding

precedent unless and until it is overruled by this court en banc or by the Supreme

Court.” (quotation marks omitted)).        Accordingly, the district court properly

determined that it had jurisdiction.


                                           4
         USCA11 Case: 19-13114        Date Filed: 02/24/2021   Page: 5 of 29



                        II. Admission of Ionscan Evidence

      Next, Newball May contends that the district court abused its discretion in

denying the defendants’ motion to exclude evidence of the Ionscan testing at trial.

While he concedes that the government’s expert witness was qualified to testify as

to the results of the Ionscan testing, he asserts that the government failed to present

evidence establishing that the testing procedure itself was the product of reliable

scientific principles and methods. Reid-Dilbert and Meighan join this argument.

      As part of its case, the government sought to qualify an expert, Coast Guard

Senior Chief Maritime Enforcement Specialist Steven Bomentre, to testify about the

results of Ionscan testing that the Coast Guard conducted upon boarding the

defendants’ go-fast vessel. Ionscan technology is designed to detect trace amounts

of illicit materials—often amounts so small as to be imperceptible to the human eye.

Samples, or “swipes,” are taken of areas and objects thought to contain contraband

and then run through the Ionscan machine (here, the Ionscan 500DT), which

interprets the samples. Ionscan testing in this case revealed trace amounts of cocaine

on both sides of the vessel, near the cargo hold of the vessel, and on all four of the

vessel’s crew members, including the three defendants.

      The defendants moved to exclude all Ionscan evidence, including Bomentre’s

testimony.   After holding a hearing to assess the admissibility of the expert

testimony, see Daubert v. Merrell Dow Pharm., 509 U.S. 579 (1993), the district


                                          5
             USCA11 Case: 19-13114               Date Filed: 02/24/2021       Page: 6 of 29



court concluded that the Ionscan technology was sufficiently reliable under Daubert

and that the expert testimony and Ionscan evidence was admissible. The court

therefore denied the defendants’ motion and permitted Bomentre to testify at trial.

       We review the district court’s decisions regarding the admissibility of expert

testimony and the reliability of an expert opinion for an abuse of discretion. United

States v. Barton, 909 F.3d 1323, 1330 (11th Cir. 2018). “This abuse-of-discretion

standard recognizes the range of possible conclusions the trial judge may reach, and

thus affords the district court considerable leeway in evidentiary rulings.” Id.

(citations and quotation marks omitted). We must affirm the district court unless it

has applied the wrong legal standard or made a clear error of judgment that resulted

in substantial prejudice to the defendant. Id. at 1330–31.

       Rule 702 of the Federal Rules of Evidence governs the admission of expert

testimony. 1 Fed. R. Evid. 702. The district court is the gatekeeper for expert

testimony and is tasked with ensuring that it is sufficiently reliable and relevant to



       1
           Rule 702 states in full as follows:

                 A witness who is qualified as an expert by knowledge, skill,
                 experience, training, or education may testify in the form of an
                 opinion or otherwise if: (a) the expert’s scientific, technical, or other
                 specialized knowledge will help the trier of fact to understand the
                 evidence or to determine a fact in issue; (b) the testimony is based
                 on sufficient facts or data; (c) the testimony is the product of reliable
                 principles and methods; and (d) the expert has reliably applied the
                 principles and methods reliably to the facts of the case.

Fed. R. Evid. 702.
                                                     6
          USCA11 Case: 19-13114       Date Filed: 02/24/2021    Page: 7 of 29



be considered by the jury. Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 147–

48 (1999). The Supreme Court in Daubert listed four factors for determining

whether expert testimony is sufficiently reliable for admission under Rule 702.

Daubert, 509 U.S. at 592–94. They include (1) whether it can be and has been

tested; (2) whether it has been subjected to peer review and publication; (3) what its

known or potential rate of error is, and whether standards controlling its operation

exist; and (4) whether it is generally accepted in the field. Id.

      Nevertheless, the inquiry is “flexible,” and Daubert’s list of specific factors

neither necessarily nor exclusively applies to all experts or in every case. United

States v. Brown, 415 F.3d 1257, 1267 (11th Cir. 2005). Whether the Daubert factors

are relevant to “assessing reliability in a given case will depend[] on the nature of

the issue, the expert’s particular expertise, and the subject of his testimony.” Id. at

1268 (quotation marks omitted). So expert testimony that does not meet all or most

of the Daubert factors may sometimes be admissible. Id. In Brown, for example,

we upheld the admission of expert testimony that met only the “general acceptance”

Daubert factor. Id. (explaining that the experts’ “method and conclusions were not

quantitative or testable by the scientific method” and that the government offered no

supporting peer-review studies, but that the court reasonably credited the experts’

testimony that their method was “generally accepted”).




                                           7
           USCA11 Case: 19-13114          Date Filed: 02/24/2021       Page: 8 of 29



       The defendants’ sole argument is that the government failed to offer any

evidence showing that the Ionscan technology itself is a reliable tool for identifying

the presence of narcotics. 2 They do not dispute that Bomentre was otherwise

qualified to testify as an expert about Ionscan technology or to interpret the results

from the Ionscan machine used in this case.

       Here, the district court did not abuse its discretion in denying the defendants’

motion to exclude the Ionscan evidence at trial because it reasonably concluded that

the Ionscan technology was sufficiently reliable for admission. At the Daubert

hearing, the government’s expert, Bomentre, who had extensive training and

experience with Ionscan testing, testified in relevant part that Ionscan testing was

“generally accepted as a method of detecting trace amounts of narcotic substances

on surfaces”; was widely used by the Coast Guard and other federal agencies,

including at airports, the border, and the U.S. Capitol; had a published error or false-

alarm rate of less than one percent, with false negatives more likely than false

positives; and was supported by peer-reviewed studies showing that ion mobility

spectrometry, the technology used by the Ionscan machine, was “highly reliable in

detecting specifical molecules that it’s looking for.” Based on this testimony, which


       2
          We recently upheld the admission of expert testimony regarding Ionscan testing in United
States v. Williams, 865 F.3d 1328, 1338–41 (11th Cir. 2017), which likewise involved defendants
accused of drug trafficking on a vessel on which no drugs were recovered. But Williams is not
controlling here because the defendants in that case, unlike the defendants here, “concede[d] that
Ionscan technology is, in general, a reliable tool for identifying the presence of narcotics—and
cocaine specifically—in a given location. Id. at 1338–39.
                                                8
          USCA11 Case: 19-13114       Date Filed: 02/24/2021    Page: 9 of 29



suggests that the Ionscan technology has been tested, peer reviewed, has a low error

rate, and is generally accepted, see Daubert, 509 U.S. at 592–94, the district court

reasonably concluded that the expert testimony and evidence was sufficiently

reliable for admission under Rule 702.

      The defendants respond that Bomentre simply “regurgitate[d] the

manufacturer’s claim that the machine had an error rate of less than 1%” but could

not explain how that error rate was derived. But even assuming Bomentre’s

testimony on this point could not be credited, the defendants offer no response to

other aspects of his testimony, including that Ionscan testing and its underlying

methodology are generally accepted in the scientific community and widely used for

the detection of trace amounts of narcotics. See Brown, 415 F.3d 1267–68 (relying

solely on the “general acceptance” Daubert factor to uphold the admission expert

testimony). Given the flexible nature of the gatekeeping inquiry, the district court

acted well within its discretion in concluding that the government met its burden of

proving the reliability of the Ionscan testing used in this case.

                          III. Sufficiency of the Evidence

      Newball May next argues that insufficient evidence supports his convictions,

asserting that the government failed to prove that the go-fast vessel contained

cocaine. Reid-Dilbert and Meighan adopt this argument.




                                           9
         USCA11 Case: 19-13114       Date Filed: 02/24/2021   Page: 10 of 29



      We review de novo whether sufficient evidence in the record supports the

jury’s verdict in a criminal trial. United States v. Wilchcombe, 838 F.3d 1179, 1188

(11th Cir. 2016). The evidence, which we view in the light most favorable to the

government, “must be such that a reasonable trier of fact could find that the evidence

established guilt beyond a reasonable doubt.” Id. (quotation marks omitted). But it

need not exclude every reasonable hypothesis of innocence or be wholly inconsistent

with every conclusion except guilt. United States v. Williams, 865 F.3d 1328, 1344

(11th Cir. 2017). In reviewing the evidence, we assume that the jury made all

credibility choices in support of the verdict, and we accept all reasonable inferences

that tend to support the government’s case. Id.

A. Trial Evidence

      In the light most favorable to the government, the evidence offered at trial

established as follows. On December 1, 2018, a Coast Guard airplane conducting

counter-narcotics surveillance observed four persons on a tarp-covered go-fast

vessel that was floating in a known drug-trafficking area about 100 miles southwest

of Jamaica. After relaying information about the vessel to a command center, which

contacted a nearby Canadian vessel, the HMCS Moncton, to intercept, the Coast

Guard plane continued to surveil the go-fast vessel for approximately three hours

from an altitude of 6,500 to 7,000 feet.




                                           10
         USCA11 Case: 19-13114      Date Filed: 02/24/2021   Page: 11 of 29



      When the Coast Guard plane arrived in the area, the go-fast vessel began to

move erratically, though it made no sign of distress, and Coast Guard air personnel

saw multiple crew members on the go-fast vessel tying together and jettisoning

groups of white, rectangular packages. None of these packages were recovered,

although multiple Coast Guard witnesses testified that they were consistent with 20-

kilogram packages of cocaine that they had personally recovered and handled during

prior interdictions of similar go-fast vessels. Video footage from the Coast Guard

plane, which depicted the crew jettisoning the packages, was played for the jury.

      Eventually, the Moncton intercepted the go-fast vessel and sent out Coast

Guard boarding teams, which had been stationed aboard the Moncton to conduct law

enforcement and counter-drug operations. The boarding teams found a black, 30-

foot by 7-foot vessel that had no engines, no navigation lights, no electronic

equipment except a cellphone, lines or ropes hanging over the side that had been cut,

and about a dozen 55-gallon fuel drums set up so the crew could switch quickly

between them. The two outboard engines had been removed and jettisoned along

with the packages.

      When the boarding teams reached the go-fast vessel, Emiro Hinestroza-

Newbbooll, whose trial was severed from the three defendants in this case, identified

himself as the captain. He stated that the crew had departed Colombia and had been

fishing for mahi-mahi. When questioned about their fishing gear, which was


                                         11
         USCA11 Case: 19-13114       Date Filed: 02/24/2021    Page: 12 of 29



nowhere in sight, the captain changed the story and stated that they had been scuba

diving for conch shells. But they had no scuba gear, either, and produced just one

snorkeling mask. The captain advised that they had been fishing in the area, but the

depth of the water was roughly 1,300 feet, making conch fishing without scuba gear

somewhat impractical. The captain further stated that the crew had jettisoned the

conch shells when they saw the Coast Guard plane because it was illegal to fish for

them in Colombia. The captain stated that they had been out of fuel for six days and

had used the engines as anchors, though the lines broke. The captain also claimed

Colombian registry, but the crew lacked required Colombian documentation

regarding the vessel and trip.

      No quantity of drugs was found aboard the go-fast vessel, nor were any of the

jettisoned packages recovered, as they apparently sank. In an attempt to detect the

presence of contraband aboard the vessel, Coast Guard personnel used an Ionscan

machine, which as we have noted, analyzes samples or “swipes” of areas or objects

to detect tract amounts of illicit materials. Coast Guard personnel took samples from

various parts of the vessel and from its crew and ran them through the Ionscan

machine. Of the eighteen samples analyzed, nine tested positive for cocaine,

including the vessel’s left and right rails and center hold and the hands of all four of

the go-fast’s crew.




                                          12
         USCA11 Case: 19-13114       Date Filed: 02/24/2021   Page: 13 of 29



      Following their arrests, the defendants spoke with authorities. Meighan stated

that, before the trip, he had traveled from Belize to Colombia at the expense of

Mexican nationals who he believed were the intended recipients of cocaine from the

venture. He also stated that he likely tested positive for cocaine because he helped

jettison bales from the go-fast vessel, though he denied seeing the bales before that

time. Reid-Dilbert stated that he was offered approximately $1,500 to go on a conch-

fishing trip. According to Reid-Dilbert, the go-fast vessel had mechanical problems

during the trip, and they eventually used the engines as anchors. Reid-Dilbert

recognized the jettisoned packages as cocaine bales, though he too denied knowing

about the bales or the presence of drugs before the crew began jettisoning the

packages. Newball May reported that the crew had dived for conch near the Serrana

Bank, an atoll in the western Caribbean sea, before running out of fuel on the way

to its next destination. Upon seeing what he believed to be a Colombian Coast Guard

airplane, Newball May jettisoned the bags of conch by tying them to the two engines

so they would sink. He said there were approximately fifteen to seventeen bags of

conch tied to each engine.

      B. Analysis

      All three defendants were convicted of conspiracy to distribute and to possess

with intent to distribute at least five kilograms of a substance containing cocaine

while on board a vessel subject to the jurisdiction of the United States, in violation


                                         13
           USCA11 Case: 19-13114     Date Filed: 02/24/2021    Page: 14 of 29



of 46 U.S.C. §§ 70503(a)(1) and 70506(b), and of possession with intent to distribute

at least five kilograms of a substance containing cocaine while on board a vessel

subject to the jurisdiction of the United States, in violation of 46 U.S.C.

§§ 70503(a)(1) and 70506(a).

      To convict a defendant for conspiracy, the government must prove that two

or more persons entered into an unlawful agreement to commit an offense and that

the defendant knowingly and voluntarily joined the conspiracy. Williams, 865 F.3d

at 1344.     In maritime drug-trafficking cases, a jury may infer a defendant’s

“knowledgeable, voluntary participation from presence when the presence is such

that it would be unreasonable for anyone other than a knowledgeable participant to

be present.” Wilchcombe, 838 F.3d at 1188 (quotation marks omitted). In making

this determination, the jury may consider several factors, including the probable

length of the voyage, the amount and location of the contraband, the relationship

between captain and crew, suspicious or evasive behavior before and after

apprehension, post-apprehension statements, and the absence of supplies or

equipment necessary to the vessel’s intended use. Id. at 1188–89. “The government

bears a heavier burden where the quantity of drugs is smaller; if the quantity of drugs

is ‘large,’ the government need only prove any one of the additional factors listed

above.” Id. at 1189.




                                          14
         USCA11 Case: 19-13114       Date Filed: 02/24/2021   Page: 15 of 29



      To convict a defendant for possession with intent to distribute a controlled

substance, the government must prove knowing possession and an intent to

distribute. Williams, 865 F.3d at 1344. Possession may be actual or constructive.

United States v. Tinoco, 304 F.3d 1088, 1123 (11th Cir. 2002). If a defendant had

some measure of dominion or control over the contraband, either exclusively or

together with others, he constructively possessed it. Id.

      For either offense, the government must prove the identity of the drug through

direct or circumstantial evidence. Williams, 865 F.3d at 1344. Generally, drug

identity can be established by evidence of “lay experience based on familiarity

through prior use, trading, or law enforcement; a high sales price; on-the-scene

remarks by a conspirator identifying the substance as a drug; and behavior

characteristic of sales and use, such as testing, weighing, cutting and peculiar

ingestion.” Id. (quotation marks omitted).

      Here, the district court properly denied the defendants’ motions for judgment

of acquittal because sufficient evidence supports their convictions. The evidence

shows that the defendants were on board a tarp-covered go-fast vessel, outfitted with

a dozen 55-gallon fuel drums set up so the crew could switch quickly between them,

in a known drug-trafficking area. When the Coast Guard plane encountered the go-

fast vessel, it began to move erratically, and Coast Guard witnesses saw the vessel’s

crew tying together and jettisoning groups of white, rectangular packages, which


                                         15
         USCA11 Case: 19-13114       Date Filed: 02/24/2021   Page: 16 of 29



then apparently sank along with the vessel’s engines. While none of these packages

were recovered, a reasonable jury could conclude from the evidence as a whole that

the packages contained cocaine and that each of the three defendants knew of the

cocaine and voluntarily trafficked it.

      To begin with, that no cocaine was recovered does not preclude conviction for

cocaine trafficking. In Williams, we held that sufficient evidence supported the

jury’s determination that jettisoned packages contained cocaine, even though no

witness identified the jettisoned contraband as cocaine and no cocaine was

recovered. 865 F.3d at 1344–46. We explained that the question was “whether all

of the evidence presented by the government, taken together, permitted any

reasonable jury to arrive at that conclusion,” not whether any single piece of

evidence on its own sufficed. Id. at 1346. The evidence in Williams showed that

Coast Guard witnesses had been involved in previous drug interdictions in the area

and only cocaine had been recovered, that the packages they saw jettisoned from the

go-fast vessel were the same size and shape as bales of cocaine seized previously,

and that Ionscan testing revealed traces of cocaine on the vessel and on the person

of four of the five defendants. Id. “The cumulative effect of this evidence,” we

stated, “was enough to permit a reasonable jury to determine, beyond a reasonable

doubt, that the substance jettisoned from the vessel was cocaine, notwithstanding the

fact that no visible amount of cocaine was recovered by the Coast Guard.” Id.


                                         16
         USCA11 Case: 19-13114       Date Filed: 02/24/2021    Page: 17 of 29



      The same is true here. As in Williams, multiple Coast Guard witnesses

testified that the packages jettisoned from the go-fast vessel were consistent with 20-

kilogram cocaine bales they had personally recovered and handled during prior

interdictions. Likewise, Ionscan samples of the vessel and its four crew members

tested positive for cocaine. In particular, nine Ionscan samples tested positive for

cocaine, including from the vessel’s left and right rails and center hold and the hands

of the crew. Along with this evidence, the jury heard testimony about post-arrest

statements made by Meighan and Reid-Dilbert in which they admitted or did not

dispute that there was cocaine aboard the go-fast vessel, even though they denied

knowing about the cocaine or the packages until after the Coast Guard arrived. Reid-

Dilbert stated that he recognized the jettisoned packages as cocaine bales, and

Meighan stated that he likely tested positive for cocaine because he helped jettison

bales from the go-fast vessel. Viewing this evidence as a whole, a reasonable jury

could find beyond a reasonable doubt that the jettisoned packages contained cocaine

in excess of five kilograms.

      The defendants claim that they presented a reasonable, alternative

explanation—that the packages contained conch, which was considered contraband

in Colombia—that the government failed to rebut. So in their view, the lack of

evidence of actual cocaine dooms the case against them. They are mistaken on the

evidence and on the law.


                                          17
         USCA11 Case: 19-13114       Date Filed: 02/24/2021   Page: 18 of 29



      To the extent the defendants’ proffered explanation was “supported by some

modicum of evidence, the jury was not required to return a verdict of acquittal” but

was instead “free to choose between or among the reasonable conclusions to be

drawn from the evidence presented at trial.” Williams, 865 F.3d at 1345–46

(quotation marks omitted). In any event, the government’s evidence gave the jury

good reason to discredit the defendants’ explanation. Apart from a single snorkeling

mask, there was nothing on board the go-fast vessel to corroborate the defendants’

claim that they had been fishing for conch or anything else. The evidence also

tended to contradict the defendants’ post-arrest claims of experiencing engine

problems and drifting for six days. For instance, the Coast Guard plane observed

the go-fast vessel’s engines in operation, and the go-fast vessel’s crew gave no sign

of distress when it saw the plane. Combined with the evidence supporting the

presence of cocaine in the jettisoned packages, this was more than sufficient for a

reasonable jury to reject the defendants’ explanation.

      Beyond the issue of whether the government proved the existence of cocaine

on the go-fast vessel, the defendants compare this case to United States v. Garate-

Vergara, 942 F.2d 1543, 1549 (11th Cir. 1991), where we vacated the convictions

of certain defendants because the evidence did not link them to the cocaine jettisoned

from the subject vessel. But the circumstances of that case were very different. The

vessel in Garate-Vergara was approximately 330 feet in length with a crew of


                                         18
         USCA11 Case: 19-13114       Date Filed: 02/24/2021    Page: 19 of 29



thirteen, and the contraband had been thoroughly hidden, weakening the inferences

that could be drawn about the crew’s knowledge from its presence onboard the

vessel. See id. (describing the large size of the vessel as the “[m]ost important” fact

supporting acquittal).

      Here, in contrast to the situation in Garate-Vergara, the go-fast vessel was

approximately thirty feet in length with a crew of four, it appears to have contained

a substantial amount of cocaine and little else, and there is no evidence that the

contraband was hidden. Plus, the defendants’ post-arrest statements indicated that

they helped jettison the cargo, and the hands of all four crew members tested positive

for cocaine. Given the small vessel and crew, large amount of cocaine, absence of

fishing gear, and evidence of direct participation in jettisoning the contraband, a

reasonable jury could infer the defendants’ knowing and voluntary participation in

the cocaine-trafficking conspiracy, as well as their constructive possession with

intent to distribute. See Williams, 865 F.3d at 1344; Wilchcombe, 838 F.3d at 1188;

Tinoco, 304 F.3d at 1123.

      For these reasons, we affirm the defendants’ cocaine-trafficking convictions

under the MDLEA.

                                  IV. Sentencing

      Finally, the defendants present three sentencing challenges. First, Meighan

argues that the district court clearly erred in calculating a drug weight of 450


                                          19
         USCA11 Case: 19-13114       Date Filed: 02/24/2021   Page: 20 of 29



kilograms or more of cocaine. Second, Newball May contends that the court

committed clear error by applying the U.S.S.G. § 3C1.1 enhancement for obstruction

of justice. Finally, Reid-Dilbert challenges the court’s denial of a minor-role

reduction.   Each defendant purports to adopt the arguments made by his

codefendants.

A. Drug Quantity

      We begin with drug quantity. At the defendants’ joint sentencing, the district

court held each of the defendants responsible for 450 kilograms or more of cocaine,

which triggered the highest base offense level of 38. See U.S.S.G. § 2D1.1(c)(1).

Based on testimony presented at trial and at the sentencing hearing, the court found

that the offense involved more than thirty bales of cocaine that each weighed twenty

kilograms. The defendants maintain the court should have adopted the jury’s finding

that the offense involved five kilograms or more of cocaine, for a base offense level

of 30. See U.S.S.G. § 2D1.1(c)(5).

      We review for clear error the district court’s determination of the quantity of

drugs used to establish a base offense level for sentencing purposes. United States

v. Ruan, 966 F.3d 1101, 1171 (11th Cir. 2020). The government must establish the

drug quantity by a preponderance of the evidence. Id. at 1172. The district court

must ensure the government carries this burden by presenting “reliable and specific

evidence.” Id. When the drug amount seized does not reflect the scale of the offense,


                                         20
           USCA11 Case: 19-13114            Date Filed: 02/24/2021        Page: 21 of 29



the court must approximate the drug quantity. Id. This determination may be based

on “fair, accurate, and conservative estimates” of the quantity attributable to a

defendant but cannot be based on “merely speculative” calculations. Id. (quotation

marks omitted).

       Here, the district court did not clearly err in finding a drug quantity of 450

kilograms or more of cocaine. The court had to approximate the amount of cocaine

because none of it was recovered. Based on the evidence presented at trial and at

sentencing, at least 450 kilograms was a reasonable and conservative estimate.

       A government agent testified at sentencing that the captain of the go-fast

vessel, Hinestroza-Newbboll, stated in a post-arrest interview that there were thirty-

eight bales of cocaine on the vessel. 3 That number was broadly consistent with

Newball May’s statement to authorities that the go-fast crew jettisoned at least thirty

packages (though he claimed the packages were filled with conch, not cocaine), and

with the number of packages indicated by the surveillance footage, which the court

viewed the day before sentencing. In addition, Coast Guard witnesses testified at


       3
          The district court properly relied on hearsay statements made by Hinestroza-Newbboll.
Hearsay is admissible in a sentencing hearing provided it is sufficiently reliable. United States v.
Baptiste, 935 F.3d 1304, 1315–16 (11th Cir. 2019). Here, Hinestroza-Newbboll’s hearsay
statements about the quantity of cocaine on the go-fast vessel have sufficient “indicia of reliability”
because they were consistent with the government’s other evidence, and the defendants provide
no reason to discount their reliability. See id. at 1316–17. As for the defendants’ own statements,
these were evidence at trial and therefore properly before the court at sentencing. See United States
v. White, 663 F.3d 1207, 1216 (11th Cir. 2011) (“The district court may base its findings of fact at
sentencing on evidence presented at trial, undisputed statements in the PSR, and evidence
presented at the sentence hearing.”).
                                                  21
         USCA11 Case: 19-13114        Date Filed: 02/24/2021   Page: 22 of 29



trial based on personal experience that the packages observed in the surveillance

video were consistent with twenty-kilogram cocaine bales, which was a standard

size in maritime cocaine trafficking.

      The record therefore supports a finding that the go-fast vessel contained at

least thirty cocaine bales that each weighed twenty kilograms, for a total drug

quantity of 600 kilograms, well in excess of the 450-kilogram quantity necessary to

trigger the highest base offense level.

B. Obstruction of Justice

      For each defendant, the district court applied a two-level enhancement for

obstruction of justice, U.S.S.G. § 3C1.1, based on the defendants’ jettisoning of

cocaine from the go-fast vessel upon seeing the Coast Guard plane. The defendants

contend that this conduct could not support the enhancement because no official

investigation or prosecution existed at that time, and because the Coast Guard had

not yet determined that the vessel was subject to the jurisdiction of the United States.

      In evaluating the imposition of an obstruction-of-justice enhancement, we

review de novo the district court’s interpretation and application of the Guidelines,

and we review for clear error its underlying factual findings. United States v. Doe,

661 F.3d 550, 565 (11th Cir. 2011).

      Under U.S.S.G. § 3C1.1, a defendant’s offense level is increased by two levels

if the defendant willfully obstructed or impeded, or attempted to obstruct or impede,


                                          22
           USCA11 Case: 19-13114           Date Filed: 02/24/2021       Page: 23 of 29



the administration of justice with respect to the investigation, prosecution, or

sentencing of the instant offense and the obstructive conduct related to, among other

things, the defendant’s offenses of conviction. U.S.S.G. § 3C1.1. According to

§ 3C1.1’s commentary, this guideline may cover obstructive conduct that occurred

before the start of the investigation if the conduct was purposefully calculated and

likely to thwart the investigation or prosecution of the offense. Id., cmt. n.1.

Conduct covered by this enhancement includes “destroying or concealing or

directing or procuring another person to destroy or conceal evidence that is material

to an official investigation or judicial proceeding.” Id., cmt. n.4(D).4

       Here, the district court did not clearly err in finding that the defendants

obstructed justice within the meaning of U.S.S.C. § 3C1.1. The fact that no “official

investigation or prosecution” existed at the time the packages were jettisoned does

not, as the defendants claim, defeat application of the enhancement.                       Rather,

according to the commentary, the enhancement still applies “if the conduct was

purposefully calculated, and likely, to thwart the investigation or prosecution of the

offense of conviction.” U.S.S.G. § 3C1.1, cmt. n.1. That standard was met here.


       4
           The defendants do not claim that their destruction of evidence occurred
“contemporaneously with arrest.” See U.S.S.G. § 3C1.1, cmt. n.4(D) (explaining that destruction
of evidence that occurs “contemporaneously with arrest (e.g., attempting to swallow or throw away
a controlled substance)” does not count “unless it results in a material hindrance to the official
investigation or prosecution of the instant offense or the sentencing of the offender.”). Even if we
assume the destruction of evidence was sufficiently contemporaneous, however, the enhancement
for obstruction of justice would still be appropriate because the failure to recover the cocaine as
evidence materially hindered the official investigation and prosecution. See id.
                                                23
         USCA11 Case: 19-13114       Date Filed: 02/24/2021    Page: 24 of 29



      The record reflects that, after seeing the Coast Guard plane, the defendants

jettisoned and sank the cocaine they were transporting. The time-consuming and

involved procedure of tying the bales to the engines and sinking them was

purposefully calculated to thwart the investigation and prosecution by attempting to

destroy all evidence of the crime. See United States v. Wayerski, 624 F.3d 1342,

1352 (11th Cir. 2010) (“The defendants’ affirmative steps to prevent law

enforcement from detecting their illicit activity and to impede any investigation

show that they consciously acted with the purpose of obstructing justice.”). Given

this willfully obstructive conduct, the district court properly applied the

enhancement.

      As for the defendants’ jurisdictional argument, they offer no legal support for

their claim that the alleged obstructive acts are not properly before the district court

at sentencing because they occurred before the Coast Guard determined that the

vessel was subject to the jurisdiction of the United States. Nor do we find their

argument persuasive. The alleged acts of obstruction are clearly relevant conduct to

the instant offenses of conviction, over which the district court properly found

jurisdiction. See U.S.S.G. § 1B1.3(a)(1)(A); cf. United States v. Behr, 93 F.3d 764,

765–66 (11th Cir. 1996) (“[D]istrict court[s] may consider criminal conduct that

occurred outside of the statute of limitations period as relevant conduct for

sentencing purposes.”).


                                          24
         USCA11 Case: 19-13114       Date Filed: 02/24/2021    Page: 25 of 29



      For these reasons, we affirm the § 3C1.1 enhancement for all three defendants.

C. Minor Role Reduction

      Finally, the defendants claim that they were simply “pawn[s]” in the transport

of the cocaine and should be granted role adjustments as minor participants. We

review a district court’s denial of a role reduction for clear error. Cruickshank, 837

F.3d at 1192. “Clear error review is deferential, and we will not disturb a district

court’s findings unless we are left with a definite and firm conviction that a mistake

has been committed.” Id. (quotation marks omitted). The defendant must prove his

minor role in the offense by a preponderance of the evidence. Id.

      Section 3B1.2 provides for a two-level decrease to the defendant’s offense

level if he was a “minor participant” in the criminal activity. A “minor participant”

is someone “who is less culpable than most other participants in the criminal activity,

but whose role could not be described as minimal.” U.S.S.G. § 3B1.2, cmt. n.5.

      In United States v. De Varon, we instructed that, in assessing a defendant’s

role in the criminal activity, the district court should consider two principles: first,

the defendant’s role in the relevant conduct for which he has been held accountable

at sentencing, and second, his role as compared to that of other identifiable or

discernible participants in the relevant conduct. 175 F.3d 930, 940 (11th Cir. 1999)

(en banc).    Nevertheless, the fact that a defendant’s role is less than other




                                          25
         USCA11 Case: 19-13114       Date Filed: 02/24/2021   Page: 26 of 29



participants’ roles in the relevant conduct may not be dispositive because it is

possible that none of them are minor or minimal participants. Id.

      The decision whether to apply a mitigating-role reduction is “based on the

totality of the circumstances and involves a determination that is heavily dependent

upon the facts of the particular case.” U.S.S.G. § 3B1.2, cmt. n.3(C). Section

3B1.2’s commentary outlines a non-exhaustive list of factors relevant to determining

the defendant’s role. See id.; see also Cruickshank, 837 F.3d at 1193 (explaining

that the purpose of this commentary was to “further clarify the factors for a court to

consider for a minor-role adjustment” in a way that “still continue[s] to embrace the

approach we took in De Varon”). These factors include (a) “the degree to which the

defendant understood the scope and structure of the criminal activity”; (b) “the

degree to which the defendant participated in planning or organizing the criminal

activity”; (c) “the degree to which the defendant exercised decision-making

authority”; (d) “the nature and extent of the defendant’s participation in the

commission of the criminal activity”; and (e) “the degree to which the defendant

stood to benefit from the criminal activity.” Id.

      Here, based on the totality of the circumstances, the district court did not

clearly err in denying the defendants’ request for a minor-role reduction. Under De

Varon’s first principle, the inquiry is whether the defendant “played a relatively

minor role in the conduct for which [he] has already been held accountable—not a


                                         26
         USCA11 Case: 19-13114       Date Filed: 02/24/2021    Page: 27 of 29



minor role in any larger criminal conspiracy.” De Varon, 175 F.3d at 944. As the

record shows, all three defendants knowingly participated in the illegal

transportation of a large quantity of cocaine, they and their transportation roles were

important to that scheme, and they were held accountable for that conduct only. See

United States v. Cabezas-Montano, 949 F.3d 567, 607 (11th Cir. 2020) (considering

these same factors in affirming the denial of a minor-role reduction).

      In addition, under De Varon’s second principle, the record supports the district

court’s finding that none of the defendant were “less culpable than most other

participants in the criminal activity.” U.S.S.G. § 3B1.2, cmt. n.5. While the three

defendants appear to have had less of a role than codefendant Hinestroza-Newbboll,

the captain of the vessel, that fact alone does not make them minor participants

because “it is possible that none are minor or minimal participants.” De Varon, 175

F.3d at 944. The evidence supports that all three defendants helped jettison and sink

the cocaine when the Coast Guard began surveillance. And none of the defendants

presented evidence “to show how they were less culpable than ‘most other

participants’ in the criminal activity,” although it was their burden to do so. See

Cabezas-Montano, 949 F.3d at 607.

      The defendants stress that they were simply couriers in an international

criminal organization. But under De Varon, “[t]he conduct of participants in any

larger criminal conspiracy is irrelevant.” 175 F.3d at 944. Nor did the defendants


                                          27
         USCA11 Case: 19-13114       Date Filed: 02/24/2021     Page: 28 of 29



submit evidence “at trial or at sentencing regarding any other co-conspirators, let

alone anyone who recruited or trained the defendants, plotted the offense, or owned

the drugs.” Cabezas-Montano, 949 F.3d at 607.

      We agree with the defendants to the extent that none of the foregoing facts

made them ineligible for a minor-role reduction. See U.S.S.G. § 3B1.2, cmt. n.3(A)

(“[A] defendant who is convicted of a drug trafficking offense, whose participation

in that offense was limited to transporting or storing drugs and who is accountable

under § 1B1.3 only for the quantity of drugs the defendant personally transported or

stored may receive an adjustment under this guideline.”). And there is no evidence

that the defendants participated in planning the criminal activity, exercised decision-

making authority, or had much discretion in performing their courier role, which are

relevant factors under the commentary. See id., cmt. n.3(C)(ii)–(iv).

      Nevertheless, under the totality of the circumstances, and in light of De Varon,

we are not left with a definite and firm conviction that the district court made a

mistake in finding that the defendants did not have a minor role in the offense. The

court did not misapply a rule of law, and its decision was supported by the record as

a whole. See Cruickshank, 837 F.3d at 1192. We therefore affirm the district court’s

denial of the defendants’ request for a minor-role reduction.




                                          28
         USCA11 Case: 19-13114       Date Filed: 02/24/2021      Page: 29 of 29



                                  V. Conclusion

      In sum, and for the foregoing reasons, we affirm the defendants’ convictions

and sentences for trafficking cocaine in international waters.

      AFFIRMED.




                                         29